
	
		II
		111th CONGRESS
		2d Session
		S. 3146
		IN THE SENATE OF THE UNITED STATES
		
			March 22 (legislative
			 day, March 19), 2010
			Mr. Crapo (for himself,
			 Mrs. Lincoln, Mr. Burr, Mr.
			 Brownback, Ms. Collins,
			 Ms. Snowe, Mr.
			 Cochran, Mr. Cornyn,
			 Mr. Tester, and Mr. Risch) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend the Internal Revenue Code to
		  provide a tax credit to individuals who enter into agreements to protect the
		  habitats of endangered and threatened species, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Endangered Species Recovery Act of
			 2010.
		2.Endangered species recovery credit
			(a)In generalSubpart B of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new section:
				
					30E.Endangered species recovery credit
						(a)In generalIn the case of an eligible taxpayer, there
				shall be allowed as a credit against the tax imposed by this chapter for the
				taxable year an amount equal to the sum of—
							(1)the habitat protection easement credit,
				plus
							(2)the habitat restoration credit.
							(b)Limitation
							(1)In generalThe credit allowed under subsection (a) for
				any eligible taxpayer for any taxable year shall not exceed the endangered
				species recovery credit limitation allocated to the eligible taxpayer under
				subsection (f) for the calendar year in which the taxpayer's taxable year
				ends.
							(2)Carryforwards
								(A)In generalIf the amount of the credit allowable under
				subsection (a) for any taxpayer for any taxable year exceeds the endangered
				species recovery credit limitation allocated under subsection (f) to such
				taxpayer for the calendar year in which the taxpayer's taxable year ends, such
				excess may be carried forward to the next taxable year for which such taxpayer
				is allocated a portion of the endangered species recovery credit
				limitation.
								(B)Carryforward of allocation
				amountIf the amount of the
				endangered species recovery credit limitation allocated to an eligible taxpayer
				for any calendar year under subsection (f) exceeds the amount of the credit
				allowed to the taxpayer under subsection (a) for the taxable year ending in
				such calendar year, such excess may be carried forward to the next taxable year
				of the taxpayer. For purposes of this paragraph, any amount carried to another
				taxable year under this subparagraph shall be treated as allocated to the
				taxpayer for use in such taxable year under subsection (f).
								(c)Eligible taxpayerFor purposes of this section—
							(1)In generalThe term eligible taxpayer
				means—
								(A)a taxpayer who—
									(i)owns real property which contains the
				habitat of a qualified species, and
									(ii)enters into a qualified perpetual habitat
				protection agreement, a qualified 30-year habitat protection agreement, or a
				qualified habitat protection agreement with the appropriate Secretary with
				respect to such real property, and
									(B)any other taxpayer who—
									(i)is a party to a qualified perpetual habitat
				protection agreement, a qualified 30-year habitat protection agreement, or a
				qualified habitat protection agreement, and
									(ii)as part of any such agreement, agrees to
				assume responsibility for costs paid or incurred as a result of implementing
				such agreement.
									(2)Qualified perpetual habitat protection
				agreementThe term
				qualified perpetual habitat protection agreement means an
				agreement—
								(A)under which the taxpayer grants to the
				appropriate Secretary, the Secretary of Agriculture, the Secretary of Defense,
				or a State an easement in perpetuity for the protection of the habitat of a
				qualified species, and
								(B)which meets the requirements of paragraph
				(5).
								(3)Qualified 30-year habitat protection
				agreementThe term
				qualified 30-year habitat protection agreement means an
				agreement—
								(A)under which the taxpayer grants to the
				appropriate Secretary, the Secretary of Agriculture, the Secretary of Defense,
				or a State an easement for a period of not less than 30 years and less than
				perpetuity for the protection of the habitat of a qualified species, and
								(B)which meets the requirements of paragraph
				(5).
								(4)Qualified habitat protection
				agreementThe term
				qualified habitat protection agreement means an agreement—
								(A)under which the taxpayer enters into an
				agreement with the appropriate Secretary, the Secretary of Agriculture, the
				Secretary of Defense, or a State to protect the habitat of a qualified species
				for a specified period of time, and
								(B)which meets the requirements of paragraph
				(5).
								(5)RequirementsAn agreement meets the requirements of this
				paragraph if—
								(A)the agreement is consistent with any
				recovery plan which is applicable and which has been approved for a qualified
				species under section 4 of the Endangered Species Act of 1973,
								(B)the appropriate Secretary and the eligible
				taxpayer enter into a habitat management plan designed to—
									(i)restore or enhance the habitat of a
				qualified species, or
									(ii)reduce threats to a qualified species
				through the management of the habitat, and
									(C)the appropriate Secretary ensures that the
				eligible taxpayer is provided with technical assistance in carrying out the
				duties of the taxpayer under the terms of the agreement.
								(d)Habitat protection easement credit
							(1)In generalFor purposes of subsection (a)(1), the
				habitat protection easement credit for any taxable year is an amount equal
				to—
								(A)in the case of an eligible taxpayer who has
				entered into a qualified perpetual habitat protection agreement during such
				taxable year, 100 percent of the excess (if any) of—
									(i)the fair market value of the real property
				with respect to which the qualified perpetual habitat protection agreement is
				made, determined on the day before such agreement is entered into, over
									(ii)the fair market value of such property,
				determined on the day after such agreement is entered into,
									(B)in the case of an eligible taxpayer who has
				entered into a qualified 30-year habitat protection agreement during such
				taxable year, 75 percent of such excess, and
								(C)in the case of any other eligible taxpayer,
				zero.
								(2)Reduction for amount received for
				easementThe credit allowed
				under subsection (a)(1) shall be reduced by any amount received by the taxpayer
				in connection with the easement.
							(3)Limitation based on amount of
				taxThe credit allowed under
				subsection (a)(1) for any taxable year shall not exceed the sum of—
								(A)the taxpayer's regular tax liability for
				the taxable year reduced by the sum of the credits allowable under subpart A
				and sections 27, 30, 30B, 30C, and 30D, and
								(B)the tax imposed by section 55(a) for the
				taxable year.
								(4)Carryforward of unused creditIf the credit allowable under subsection
				(a)(1) for any taxable year exceeds the limitation imposed by paragraph (3) for
				such taxable year, such excess shall be carried to the succeeding taxable year
				and added to the credit allowable under subsection (a)(1) for such succeeding
				taxable year.
							(5)Qualified appraisals requiredNo amount shall be taken into account under
				this subsection unless the eligible taxpayer includes with the taxpayer's
				return for the taxable year a qualified appraisal (within the meaning of
				section 170(f)(11)(E)) of the real property.
							(e)Habitat restoration credit
							(1)In generalFor purposes of subsection (a)(2), the
				habitat restoration credit for any taxable year shall be an amount equal
				to—
								(A)in the case of a qualified perpetual
				habitat protection agreement, 100 percent of the costs paid or incurred by an
				eligible taxpayer during such taxable year pursuant to the habitat management
				plan entered into under such agreement,
								(B)in the case of a qualified 30-year habitat
				protection agreement, 75 percent of the costs paid or incurred by an eligible
				taxpayer during such taxable year pursuant to the habitat management plan
				entered into under such agreement, and
								(C)in the case of a qualified habitat
				protection agreement, 50 percent of the costs paid or incurred by an eligible
				taxpayer during such taxable year pursuant to the habitat management plan
				entered into under such agreement.
								(2)Limitation based on amount of
				taxThe credit allowed under
				subsection (a)(2) for any taxable year shall not exceed the excess (if any)
				of—
								(A)the regular tax liability for the taxable
				year reduced by the sum of the credits allowable under subpart A and sections
				27, 30, 30B, 30C, and 30D, over
								(B)the tentative minimum tax for the taxable
				year.
								(3)Carryforward of unused creditIf the credit allowable under subsection
				(a)(2) for any taxable year exceeds the limitation imposed by paragraph (2) for
				such taxable year, such excess shall be carried to the succeeding taxable year
				and added to the credit allowable under subsection (a)(2) for such succeeding
				taxable year.
							(4)Special rules
								(A)Certain costs not includedNo credit shall be allowed under subsection
				(a)(2) for any cost which is paid or incurred by a taxpayer to comply with any
				requirement of a Federal, State, or local government.
								(B)Subsidized financingFor purposes of paragraph (1), the amount
				of costs paid or incurred by an eligible taxpayer pursuant to any agreement
				described in subsection (c) shall be reduced by the amount of any financing
				provided under any Federal or State program a principal purpose of which is to
				subsidize financing for the conservation of the habitat of a qualified
				species.
								(f)Endangered species recovery credit
				limitation
							(1)In generalThere is an endangered species recovery
				credit limitation for each calendar year. Such limitation is—
								(A)for 2011, 2012, 2013, 2014, and
				2015—
									(i)$300,000,000 with respect to qualified
				perpetual habitat protection agreements,
									(ii)$60,000,000 with respect to qualified
				30-year habitat protection agreements, and
									(iii)$40,000,000 with respect to qualified
				habitat protection agreements, and
									(B)except as provided in paragraph (3), zero
				thereafter.
								(2)Allocation of limitation
								(A)In generalThe Secretary, in consultation with the
				Secretary of the Interior and the Secretary of Commerce, shall allocate the
				endangered species recovery credit limitation to eligible taxpayers.
								(B)Establishment of allocation
				programNot later than 180
				days after the date of the enactment of this Act, the Secretary of the
				Treasury, in consultation with the Secretary of the Interior and the Secretary
				of Commerce, shall, by regulation, establish a program to process applications
				from eligible taxpayers and to determine how to best allocate the credit
				limitation under subparagraph (A), taking into account the considerations
				described in subparagraph (C).
								(C)ConsiderationsIn accepting applications to make
				allocations to eligible taxpayers under this section, priority shall be given
				to taxpayers with agreements—
									(i)relating to habitats that will
				significantly increase the likelihood of recovering and delisting a species as
				an endangered species or a threatened species (as defined under section 2 of
				the Endangered Species Act of 1973),
									(ii)that are cost-effective and maximize the
				benefits to a qualified species per dollar expended,
									(iii)relating to habitats of species which have
				a federally approved recovery plan pursuant to section 4 of the Endangered
				Species Act of 1973,
									(iv)relating to habitats with the potential to
				contribute significantly to the improvement of the status of a qualified
				species,
									(v)relating to habitats with the potential to
				contribute significantly to the eradication or control of invasive species that
				are imperiling a qualified species,
									(vi)with habitat management plans that will
				manage multiple qualified species,
									(vii)with habitat management plans that will
				create adjacent or proximate habitat for the recovery of a qualified
				species,
									(viii)relating to habitats for qualified species
				with an urgent need for protection,
									(ix)with habitat management plans that assist
				in preventing the listing of a species as endangered or threatened under the
				Endangered Species Act of 1973 or a similar State law,
									(x)with habitat management plans that may
				resolve conflicts between the protection of qualified species and otherwise
				lawful human activities, and
									(xi)with habitat management plans that may
				resolve conflicts between the protection of a qualified species and military
				training or other military operations.
									(3)Carryover of unused
				limitationIf for any
				calendar year the limitation under paragraph (1) (after the application of this
				paragraph) exceeds the amount allocated to all eligible taxpayers for such
				calendar year, the limitation amount for the following calendar year shall be
				increased by the amount of such excess.
							(g)Other definitions and special
				rules
							(1)Appropriate SecretaryThe term appropriate Secretary
				has the meaning given to the term Secretary under section 3(15) of
				the Endangered Species Act of 1973.
							(2)Habitat management planThe term habitat management
				plan means, with respect to any habitat, a plan which—
								(A)identifies one or more qualified species to
				which the plan applies,
								(B)describes the management practices to be
				undertaken by the taxpayer,
								(C)describes the technical assistance to be
				provided to the taxpayer and identifies the entity that will provide such
				assistance,
								(D)provides a schedule of deadlines for
				undertaking such management practices, and
								(E)requires monitoring of the management
				practices and the status of the qualified species.
								(3)Qualified speciesThe term qualified species
				means—
								(A)any species listed as an endangered species
				or threatened species under the Endangered Species Act of 1973, or
								(B)any species for which a finding has been
				made under section 4(b)(3) of Endangered Species Act of 1973 that listing under
				such Act may be warranted.
								(4)TakingThe term taking has the
				meaning given to such term under the Endangered Species Act of 1973.
							(5)Reduction in basisFor purposes of this subtitle, the basis of
				any property for which a credit is allowable under subsection (a)(1) shall be
				reduced by the amount of the credit so allowed.
							(6)Denial of double benefitNo deduction shall be allowed under this
				chapter for any amount with respect to which a credit is allowed under
				subsection (a).
							(7)CertificationNo credit shall be allowed under subsection
				(a) unless the appropriate Secretary certifies that any agreement described in
				subsection (c) which is entered into by an eligible taxpayer will contribute to
				the recovery of a qualified species.
							(8)Request for authorization of incidental
				takingsThe Secretary shall
				request the appropriate Secretary to consider whether to authorize under the
				Endangered Species Act of 1973 takings by an eligible taxpayer of a qualified
				species to which an agreement described in subsection (c) relates if the
				takings are incidental to—
								(A)the restoration, enhancement, or management
				of the habitat pursuant to the habitat management plan under the agreement,
				or
								(B)the use of the property to which the
				agreement pertains at any time after the expiration of the easement or the
				specified period described in subsection (c)(4)(A), but only if such use will
				leave the qualified species at least as well off on the property as it was
				before the agreement was made.
								(9)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit under any credit allowable under subsection
				(a) if the Secretary, in consultation with the appropriate Secretary,
				determines that—
								(A)the eligible taxpayer has failed to carry
				out the duties of the taxpayer under the terms of a qualified perpetual habitat
				protection agreement, a qualified 30-year habitat protection agreement, or a
				qualified habitat protection agreement, and
								(B)there are no other available means to
				remediate such
				failure.
								.
			(b)GAO Study
				(1)In generalThe Comptroller General of the United
			 States shall undertake a study on the effectiveness of the endangered species
			 recovery credit under section 30E of the Internal Revenue Code of 1986 (as
			 added by this Act).
				(2)Issues to be studiedThe study under paragraph (1) shall—
					(A)evaluate—
						(i)the effectiveness of the endangered species
			 recovery credit in encouraging landowners to enter into agreements for the
			 protection of the habitats of endangered and threatened species, and
						(ii)the degree to which such agreements are
			 effective in—
							(I)preserving the habitats of endangered and
			 threatened species, and
							(II)assisting in the recovery of such species,
			 and
							(B)include recommendations for improving the
			 effectiveness of endangered species recovery credit.
					(3)Reports
					(A)Interim
			 reportNot later than 3 years
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress an interim report on the study conducted
			 under paragraph (1).
					(B)Final reportNot later than 5 years after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a final report on the study conducted under paragraph
			 (1).
					(c)Conforming amendments
				(1)Section 1016(a) of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by inserting after paragraph (37) the following new
			 paragraph:
					
						(38)to the extent provided in section
				30E(g)(5).
						.
				(2)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 of such Code is amended by inserting after the
			 item relating to section 30D the following new item:
					
						
							Sec. 30E. Endangered species recovery
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
			
